Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Reasons For Allowance 
The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed over the prior art of record because the prior art of record including US 9,794,667 as the closest prior art, which is directed to a similar subject matter of the claimed invention, basically includes a mounting system comprising: base (base 28 in Fig. 3) formed of magnetically attractive material; a fastener (see Fig. 6) configured to secure the base to an interior surface of a vehicle (see Figs. 5 and 6); and an adapter (see adapter 510 in Fig. 38) configured to couple to a mechanical hang-up clip (310) having a post and a tongue supported by the post, the adapter (510) including: a housing member (591), a proximal chamber (slot 512) configured to receive the tongue of the mechanical hang-up clip (310), a proximal opening (see Fig. 38) in communication with the proximal chamber and configured to receive the post of the mechanical hang-up clip (310), and a magnet (600) received within distal chamber (chamber of the housing 591).
              However, there is at least a difference between the closest prior art and the claimed invention is that the closest prior art fails to include claimed features comprising: a first housing member; a second housing member cooperating with the first housing member; a coupler securing together the first housing member and the second housing member; a proximal chamber defined by the first housing member and the second housing member and configured to receive the tongue of the mechanical hang-up clip;  a proximal opening defined by the first housing member and the second housing member,  in communication with the proximal chamber, and configured to receive the post of the mechanical hang-up clip, as recited in each of claims 1 and 10.
.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                               Cited References 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a mounting system related the  concept of the claimed invention which including a base, an adapter provided on the case where an object can be mounted an thereon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688